Citation Nr: 9936179	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-24 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served as a member of the United States (US) Air 
Force Reserves from February 14, 1974, to March 5, 1974; 
served on active duty in the US Air Force from March 6, 1974, 
to March 19, 1986; and again served as a member of the US Air 
Force Reserves from March 20, 1986, to March 14, 1988 
(Retired year ending March 19, 1987 and retired year ending 
March 14, 1988).  From March 15, 1988, to September 30, 1994, 
served on active duty in the US Air Force.

This appeal arises from a February 1995 notification letter 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) told the veteran that eligibility to educational 
benefits had not been established.  

Apparently, in 1995, the veteran was told that an 
indebtedness amount had been created based on payments 
received for educational assistance dated from September 1992 
to December 1994.  At his hearing in August 1995, the veteran 
requested a waiver for recovery of overpayment.  In October 
1995, the Committee on Waivers and Compromise denied that 
request.  The veteran thereafter did not appeal.  As such, 
the matter is not before the Board of Veterans' Appeals 
(Board). 


FINDINGS OF FACT

1.  From March 6, 1974, to March 19, 1986, the veteran served 
as a member of the US Air Force. 

2.  The veteran thereafter served as a member of the US Air 
Force Reserves from March 20, 1986, to March 14, 1988 
(Retired year ending March 19, 1987 and retired year ending 
March 14, 1988).  

3.  From March 15, 1988, to September 30, 1994, the veteran 
served as a member of the US Air Force.

4.  The veteran did not serve at least three years of 
continuous active duty after June 30, 1985.  Additionally, he 
was not discharged or released from active duty as a result 
of hardship, a service-connected disability or preexisting 
disability, or for a disability that was not characterized as 
a disability and did not result from the veteran's own 
willful misconduct but did interfere with duty performance.


CONCLUSION OF LAW

Entitlement to educational benefits under Chapter 30, Title 
38, United States Code is precluded by law.  38 
U.S.C.A. §§ 3011, 3012, 3018(A), 3018(B), 7104(c) (West 
1991); 38 C.F.R. §§ 21.7040, 21.7042, 21.7044, 21.7045 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to educational 
assistance under Chapter 30, the Montgomery GI Bill.  The 
veteran also maintains that he was provided with incorrect 
information with respect to the GI bill, as he was not told 
that he had to contribute to the Veterans' Educational 
Assistance Program (VEAP) to qualify for educational 
assistance.

In this case, the veteran's AF-Form 1613, Statement of 
Service, shows that he enlisted in the US Air Force Reserves 
on February 14, 1974, and was discharged on March 5, 1974.  
He then served on active duty in the US Air Force from 
March 6 1974, to March 19, 1986, then reenlisted with the US 
Air Force Reserves from March 20, 1986, to March 14, 1988 
(Retired year ending March 19, 1987 and retired year ending 
March 14, 1988).  The veteran reenlisted on March 15, 1988.  

The veteran's DD-214's also show that he served with the US 
Air Force from March 6, 1974, to March 19, 1986 and from 
March 15, 1988, to September 30, 1994.  The veteran's DD-
214's show that he did not participate in VEAP.  Also of 
record are several Educational Award computer printouts 
showing that from 1993 to 1995 the veteran received 
educational assistance payments; a May 1988 Department of Air 
Force letter showing that the veteran was relieved from 
assignment and honorably discharged from the Air Force 
Reserve, effective March 13, 1988; and an October 1992 DOD 
Data Record, which notes the veteran's service dates, that he 
was a high school graduate, that he was entitled to 34 hours 
under Chapter 34 benefits, and that he served as a member of 
the Selected Reserve Component effective March 1986 with a 6 
year obligation date.  

The record also shows that the veteran appeared at personal 
hearings in August 1995 and April 1996.  At his personal 
hearing in August 1995, the veteran essentially maintained 
that he was provided with incorrect information upon 
reenlisting onto active duty in March 1988; thus, entitlement 
to benefits should be granted.  During his hearing in April 
1996, the veteran testified that he initially had active 
service from March 1974 until March 1986; thereafter, he 
immediately enlisted in the reserves.  The veteran then 
stated that he reenlisted in March 1988, but, at that time, 
he asked if he was eligible for the GI Bill and was told by 
military personnel that he was eligible.  The veteran also 
testified that from 1986 to 1988 he served as a drilling 
reservist, stationed at Lackland Air Force Base.  He then 
stated that after reenlisting in 1988 he served on active 
duty until retiring from service in October 1994.  During his 
second period of active duty, he served with the 341st 
Missile Squadron, Field Missile Maintenance Squadron.  The 
veteran also stated that he enlisted as an E-5 and was 
promoted to an E-6.  He did not contribute to VEAP during his 
second period of service.  He also testified that he attended 
school during his first period of service and was not told 
that he was eligible for VEAP or Chapter 31 benefits so he 
did not believe that he was eligible for Chapter 34 benefits 
prior to 1988.  

The law and regulations show eligibility for educational 
assistance under Chapter 30 benefits may be established in 
several ways.  First, eligibility for basic educational 
assistance for service on active duty is established for each 
individual who, after June 30, 1985, first becomes a member 
of the Armed Forces or first enters on active duty as a 
member of the Armed Forces and who meets additional requisite 
criteria proscribed in.  38 U.S.C.A. § 3011(a)(1)(A); 
38 C.F.R. §§ 21.7042, 21.7044.  

In this case, the record clearly shows that the veteran 
initially enlisted on March 6, 1974, prior to June 30, 1985.  
The veteran therefore did not, after June 30, 1985, first 
becomes a member of the Armed Forces or first enter on active 
duty as a member of the Armed Forces.  Thus, the provisions 
38 U.S.C.A. § 3011(a)(1)(A) are inapplicable and the criteria 
for eligibility to educational assistance in this regard are 
not met.  Id.

Second, entitlement to educational assistance for service on 
active duty may be available to a veteran who, as of December 
31, 1989, is eligible for Chapter 34 education benefits and 
was on active duty at any time between October 19, 1984, to 
July 1, 1985, if that individual either served at least three 
years of continuous active duty in the Armed Forces after 
June 30, 1985 or was discharged or released from active duty 
after June 30, 1985, for (a) a service-connected disability, 
a medical condition which preexisted service, hardship, or a 
physical or mental condition that was not characterized as a 
disability; or (b) the convenience of the Government, if the 
individual completed not less than 30 months continuous 
active duty after that date; or (c) involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  See 38 U.S.C.A. § 3011(a)(1)(B); 
38 C.F.R. §§ 21.7042, 21.7044.  

For this matter, the Board initially acknowledges that the 
veteran as of December 31, 1989, was eligible for Chapter 34 
education benefits and served on active duty at any time 
between October 19, 1984, to July 1, 1985.  Nevertheless, the 
requisite criteria for eligibility to educational benefits 
are not met.  The evidence does not show that the veteran 
continued on active duty without a break in service for three 
years after June 30, 1985, or was discharged after 
June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  In view of the foregoing, the criteria 
for entitlement to eligibility for educational assistance 
have not been met.  See 38 U.S.C.A. § 3011(a)(B)(1); 
38 C.F.R. §§ 21.7042, 21.7044.  

Third, entitlement to educational assistance may also be 
established for service in the Selected Reserves.  See 
generally 38 U.S.C.A. §§ 3002(4), 3012.  However, as 
previously noted, the veteran enlisted on March 6, 1974, 
prior to June 30, 1985.  The veteran therefore did not, after 
June 30, 1985, first becomes a member of the Armed Forces or 
first enter on active duty as a member of the Armed Forces.  
Thus the provisions 38 U.S.C.A. § 3012(a)(1)(A) are 
inapplicable and the criteria for eligibility to educational 
assistance in this regard are not met.  Id.  That provision 
also provides that a veteran who entered service prior to 
June 30, 1985, may also be eligible for Chapter 30 benefits 
with only two continuous years of active duty after June 30, 
1985, if, among other things, he or she also served four 
continuous years with the Selected Reserve beginning within 
one year of discharge from active service.  38 U.S.C.A. § 
3012(a)(1)(B); 38 C.F.R. § 21.7044(b).  Even though the 
veteran served from March 20, 1986, to March 14, 1988, in the 
US Air Force Reserves, the record shows that he did not serve 
four continuous years with the Selected Reserve beginning 
within one year of discharge from active service.  Thus the 
requisite criteria in this regard have not been met.  Id.

Fourth, eligibility for Chapter 30 educational assistance may 
also be established, notwithstanding any other provision of 
law, for an individual who is involuntarily separated (as 
defined in section 1141 of title 10) with an honorable 
discharge after February 2, 1991, and who before applying for 
benefits has completed the requirements of a secondary school 
diploma (or equivalency certificate) or had successfully 
completed the equivalent of 12 semester hours in the program 
of education leading to a standard college degree.  The 
veteran also must have elected to receive educational 
assistance under Chapter 30 benefits or withdrawn the 
election to not participate in the program prior to 
separation from service pursuant to applicable procedures.  
In addition, the basic pay of the individual must have been 
reduced by $1,200.  38 U.S.C.A. § 3018A; 38 C.F.R. § 21.7045.   

In this regard, the Board acknowledges that according to the 
veteran's DD-214, the veteran was honorably discharged after 
February 2, 1991 and before applying for benefits had 
received his high school diploma.  Nevertheless, pursuant to 
the veteran's own acknowledgments, which are supported by his 
DD-214's, the evidence shows while in service, the veteran 
did not participate in VEAP, i.e., his basic pay was not 
reduced by $1,200.  Thus, the criteria for entitlement to 
eligibility for educational assistance under Chapter 30 in 
this respect also have not been met.  

Fifth, notwithstanding any other provision of law, 
educational assistance may be appropriated for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  There is no evidence of record 
that indicates that the veteran voluntarily separated with 
voluntary incentives.  Accordingly, the criteria for 
entitlement to benefits under the aforementioned provision 
have not been met.  Id.

Finally, the Board acknowledges the veteran's contentions 
expressed on appeal, especially testimonies presented at his 
hearings, in which he claims entitlement to educational 
assistance on the basis of his assertion that erroneous 
information was provided regarding education benefits.  
However, the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) has clearly held that, under these circumstances, VA 
cannot provide entitlement to a statutorily prescribed 
benefit where the claimant is ineligible.  Harvey v. Brown, 6 
Vet. App. 416 (1994).  As such, the Board cannot grant the 
veteran entitlement to statutorily prescribed benefits 
because he does not meet the statutory eligibility criteria 
established by Congress in 38 U.S.C.A. §§ 3011, 3002, 3018A, 
3018B.  It is also noted that the Board is bound in its 
decisions by VA regulations, instructions to the Secretary, 
and the precedent opinions of the VA General Counsel.  38 
U.S.C.A. 7104(c).  

Because, the veteran's period of service does not meet the 
requisite criteria pursuant to 38 U.S.C.A. §§ 3011, 3012, 
3018A, 3018B; 38 C.F.R. §§ 21.7042, 21.7044, 21.7045, the 
Board must deny the veteran's claim, as it lacks legal merit 
and entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (In a case where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law).  
Entitlement to educational assistance benefits under 
38 U.S.C.A. § Chapter 30, is denied.


ORDER

Eligibility for educational assistance under Chapter 30, 
Title 38, United States Code is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

